DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/09/2022 is acknowledged. Claims 2 and 15 are amended; claims 19 and 20 are canceled. Claims 1-18 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/16/2022 and 04/21/2022 before the payment of the issue fee comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. See the discussion below of the references submitted under “Reasons for Allowance”.

Objections/Rejections Withdrawn
Note: The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In addition, any previous rejections over claims 19 and 20 are hereby withdrawn in response to Applicant’s cancelation of those claims.

Specification
The objection to the specification because the title of the invention is not descriptive is withdrawn in response to Applicant’s amendment of the title to recite: BOTULINUM TOXIN FOR USE IN TREATMENT OF AUTISM SPECTRUM DISORDERS.

Claim Objections
The objection to claims 2 and 15 for minor informalities is withdrawn in response to Applicant’s amendment of the claims. Specifically, claim 2 has been amended to recite “the total dosage is a therapeutically effective amount”. In addition, claim 15 has been amended to recite “developmental milestones”.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of claim 2, which now recites the total dosage is a therapeutically effective amount, which does not encompass unrecited additional amounts/units of botulinum toxin.

Double Patenting
The rejection of claims 1-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,722,552 in view of Shimmura et al. (PLoS ONE 6(10): e25340. doi:10.1371/journal.pone.0025340) and Veenstra-Vander Weele et al. (Neuropsychopharmacology (2017) 42, 1390–1398; doi:10.1038/npp.2016.237) is withdrawn in response to Applicant’s submission of a terminal disclaimer on 03/09/2022, which was approved on the same day.

Claim Interpretation
The wording in claims 1 and 15: “a toddler about from 1 to 5 years”, is interpreted as distributing the “about” across the range “from 1 to 5”. In contrast, the phrase said “a toddler from about 1 to 5 years” could be construed as limiting only the “1”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pejman Sharifi on 04/11/2022.
Please amend the claims as follows:
17. The method of claim 1, further comprising monitoring whether the patient's neuroexcitatory substance[
18. The method of claim 17, wherein the neuroexcitatory substance[is substance P, CGRP, , or mixtures thereof. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. First, see pages 11-12 of the Office action mailed 02/16/2022 for a discussion of closest prior art references, incorporated herein. The IDS filed 04/21/2022 does not contain any reference that calls into question patentability of the instant claims. Regarding the IDS filed 02/16/2022, US Patent 9,254,314 by Finzi et al. discloses administering 20-50 units of Botulinum toxin A to treat anxiety disorder, obsessive compulsive disorder and/or panic disorder. While intradermal and subcutaneous administration are contemplated, there is no suggestion of administration of 1-4 units to the recited nerves. The US Patent 9,707,207 by Finegold, submitted on the IDS filed 02/16/2022, discloses treatment of autism with aztreonam, an anti-bacterial. While botulism infection is mentioned as a possible risk factor to the development of autism (see column 37), there is no teaching or suggestion of treating autism with botulinum toxin as recited in the instant claims. The US PGPUB 2004/0220544 by Heruth, submitted on the IDS filed 02/16/2022, discloses devices for delivering drugs to internal body locations by “infusing through an infusion section of a catheter a first hypobaric solution comprising the first drug to the subject's cerebral spinal fluid within a first location in the subject's spinal canal”, and is silent with respect to treating autism. The WO2010/013495 document submitted on the IDS filed 02/16/2022 is a Google machine translation (the original document is in Japanese). The WO document is drawn to a botulinum toxin product “obtained from a hemagglutinin (HA) non-producing A2 type botulinum strain” administered to “a patient's hippocampus, amygdala, thalamus or cerebral cortex gyrus” in a range from 0.01-1500 units intramuscularly (see abstract; also claim 2; pages 1, 6, 11 of the translation).
The PCT SEARCH REPORT for PCT/US2020/056206, submitted on the IDS filed 02/16/2022, also lists the WO2010/013495 document. According to p. 6 of the PCT SEARCH REPORT, the WO2010/013495 document (which is in Japanese) teaches that a total dosage of 50 units is contemplated for a patient less than 150 lbs. However, the translation discloses a dosage range of 0.01-1500 units (p. 11, 1st full paragraph of the translation) and does not teach a total dosage of 50 units. The PCT SEARCH REPORT submitted on the IDS filed 02/16/2022 also lists the PGPUB by Heruth. According to p. 7 of the PCT SEARCH REPORT, Heruth teaches delivering the drug to various nerves recited in the claims. However, while Heruth et al. contemplate implanting a device subcutaneously in the pectoral or abdominal region of the body, it is silent with respect to the subcutaneous or intradermal administration of 1-4 units of botulinum toxin to treat autism. Finally, the PCT SEARCH REPORT, submitted on the IDS filed 02/16/2022, discusses the PGPUB 2017/0173123 by Blumenfeld et al. (also listed on the IDS filed 02/16/2022). Blumenfeld et al. disclose the treatment of neuropsychiatric or neurological disorders with botulinum toxin (see claims), however autism is not contemplated. In addition, while Blumenfeld et al. contemplate intradermal or subcutaneous administration to trigeminal nerves, the contemplated dose range is 1-3,000 units (see claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The amendment is made to clarify the claims. Claims 1-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649